Appeal by plaintiffs from an order of the Supreme Court, Suffolk County, entered May 12, 1975, which denied, without prejudice, their motion to punish various officials of the Town of Islip for contempt of court for their alleged failure and refusal to comply *565with a judgment of the same court, dated November 28, 1973. Order affirmed, without costs. The very judgment which the town officials are alleged to have violated is in conflict with this court’s order of November 5, 1973 and, as noted by the learned Justice at Special Term, is inconsistent with a later judgment signed by Mr. Justice De Luca at Special Term on March 15, 1974. Under these circumstances, there has been no contempt. Moreover, there has been no showing that the November 28, 1973 judgment has been violated by the specified officials. Rabin, Acting P. J., Martuscello, Latham, Margett and Shapiro, JJ., concur.